Citation Nr: 0810887	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include adjustment disorder with depressed mood 
and depressive disorder, including on a secondary basis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated March 2003 and 
May 2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York that denied the veteran's 
claims of entitlement to service connection for depressive 
disorder and chondromalacia patella of the left knee.  The 
veteran perfected timely appeals of these determinations to 
the Board.

In October 2005, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ).  
However, the veteran, in a June 2006 correspondence, canceled 
his request for a hearing.  The Board thus deems the 
veteran's request for an appeals hearing withdrawn.  See 38 
C.F.R. § 20.704 (2006).

These matters were before the Board in August 2006 and were 
then remanded for further development.

In a November 2006 decision, the Board granted the veteran's 
claim of service connection for chondromalacia patella of the 
left knee, but denied the veteran's claim for depressive 
disorder.  The veteran appealed the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  In July 2007, 
the veteran, through his attorney, and the Secretary of 
Veterans Affairs submitted a Joint Motion For to Vacate in 
Part and Remand.  In a July 2007 Order, the Court granted the 
motion, vacated the November 2006 Board decision, and 
remanded the case to the Board for further appellate review.



FINDING OF FACT

An acquired psychiatric disorder, diagnosed as adjustment 
disorder with depressed mood and depressive disorder, is 
etiologically related to the veteran's service-connected left 
knee chondromalacia.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, an 
acquired psychiatric disorder, diagnosed as adjustment 
disorder with depressed mood and depressive disorder, is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that he is entitled to service connection 
for an acquired psychiatric disorder, to include a depressive 
disorder, including on a secondary basis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310 (a), (b)

In the instant case, the veteran's service medical records 
are negative for complaints or treatment of depression or 
depressive disorder.

The veteran's VA treatment records indicate that the veteran 
sought treatment in August 2001 for depressed mood, which the 
veteran claimed he had been experiencing since 1998.  Noted 
to be the veteran's current stressors were his father's 
Alzheimer's, his elderly mother, and his claim for 
disability.

The veteran was afforded a VA examination for mental 
disorders in February 2003.  On examination, the veteran was 
assessed as having depressive disorder, not otherwise 
specified.  The examiner opined that the veteran's depression 
was somewhat related, but not totally, to pain and functional 
impairment in his left knee.

A January 2008 VA medical treatment note indicates a 
diagnosis of adjustment disorder with depressed mood 
secondary to knee pain.

The veteran submitted an examination report from a private 
clinical psychologist, Dr. D., dated in March 2008.  It was 
noted in the report that psychological assessment instruments 
were used including a diagnostic interview, a comprehensive 
life history questionnaire, a comprehensive mental status 
examination, a global assessment of functioning, and a 
Minnesota Multiphastic Personality Inventory, Second Edition.  
Dr. D. opined that it was more likely than not that the 
veteran's adjustment disorder with depressed mood was caused 
by the effects of his service-connected left knee injury.  
The examiner explained that the veteran's persistent 
escalating pain, discomfort, insomnia, decreased mobility, 
impaired concentration, and impact on quality of life had 
resulted in a chronic depressed mood.  Dr. D. also noted that 
these conclusions were based on standardized personality 
testing, observations of the veteran, data gathered in the 
diagnostic intake, a comprehensive life history 
questionnaire, mental status examination, and review of 
relevant medical records.

After reviewing the record, the Board finds the evidence to 
be at least in relative equipoise.  The medical evidence 
reflects that an acquired psychiatric disorder, diagnosed as 
adjustment disorder with depressed mood and depressive 
disorder, is etiologically related to the veteran's service-
connected left knee chondromalacia.  The February 2003 VA 
examiner opined that the veteran's depression was somewhat 
related, but not totally, to pain and functional impairment 
in his left knee.  Also, on January 2008 VA medical treatment 
note, a VA physician indicated a diagnosis of adjustment 
disorder with depressed mood secondary to knee pain.  
Furthermore, Dr. D., on March 2008 psychological examination, 
opined that it was more likely than not that the veteran's 
adjustment disorder with depressed mood was caused by the 
effects of his service-connected left knee injury.

In light of the medical evidence relating an acquired 
psychiatric disorder to the veteran's service-connected left 
knee chondromalacia, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that an acquired 
psychiatric disorder, diagnosed as adjustment disorder with 
depressed mood and depressive disorder, is etiologically 
related to the veteran's service-connected left knee 
chondromalacia.  Accordingly, appeal is granted.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as adjustment disorder with depressed 
mood and depressive disorder, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


